In a negligence action to recover damages for personal injuries, etc., the defendant D. Calleia Bros., Inc., appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated August 18, 1985, which denied its motion for a change of venue from Kings County to Suffolk County.
Order reversed, with costs, and motion granted.
The only connection this matter has to Kings County, where the action was commenced, is that it is the principal place of business of the corporate defendant. Venue belongs in Suffolk County where the accident occurred and where all of the witnesses, including the plaintiffs and the defendant driver, reside. Under the circumstances, the motion to change venue to Suffolk County should have been granted (see, Alzugaray v New York Tel. Co., 104 AD2d 776). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.